Citation Nr: 0937025	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  03-31 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial compensable rating for 
headaches as secondary to residuals of a compound depressed 
frontal skull fracture for the period prior to February 25, 
2009.

2.  Entitlement to an initial rating in excess of 30 percent 
for headaches as secondary to residuals of a compound 
depressed frontal skull fracture as of February 25, 2009.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1973 to 
November 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2003 and August 2009 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana, which, most 
recently, granted the Veteran's March 2002 claim for 
entitlement to service connection for headaches, as secondary 
to residuals of a compound depressed frontal skull fracture, 
and assigned an initial noncompensable disability rating for 
the appellate period prior to February 25, 2009, and an 
initial disability rating of 30 percent for the appellate 
period as of February 25, 2009.

In his substantive appeal received in June 2004, the Veteran 
requested a hearing on appeal before a Veterans Law Judge at 
the RO (Travel Board hearing).  In a June 2005 letter, the 
Veteran requested a Video Conference hearing in lieu of a 
Travel Board hearing.  A VA letter sent to the address of 
record (notwithstanding the transposition of the last two 
digits of the Veteran's zip code), informing the Veteran that 
such hearing had been scheduled at the Jackson, Mississippi, 
RO for July 18, 2005, was not returned.  However, the Veteran 
failed to appear for the scheduled hearing.  The appellant 
has neither given good cause for his failure to appear, nor 
asked that the hearing be rescheduled; therefore, the hearing 
request is deemed withdrawn.  38 C.F.R. § 20.704 (2009).

In October 2005, November 2006, and October 2008, the Board 
remanded the case to the RO for additional development.  The 
case has been returned to the Board for further appellate 
consideration.

The issue of entitlement to a TDIU due to service-connected 
disability addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Prior to April 18, 2007, the Veteran's headaches, as 
secondary to residuals of a compound depressed frontal skull 
fracture, are characterized by attacks less frequent, on 
average, than one in two months over prior several months.

2.  As of April 18, 2007, the Veteran's headaches, as 
secondary to residuals of a compound depressed frontal skull 
fracture, are characterized by very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.


CONCLUSIONS OF LAW

1.  Prior to April 18, 2007, the criteria for an initial 
compensable rating for headaches, as secondary to residuals 
of a compound depressed frontal skull fracture, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.124a, 
Diagnostic Code 8100 (2009).

2.  Resolving all reasonable doubt in favor of the Veteran, 
as of April 18, 2007, the criteria for an initial rating of 
50 percent, but no greater, for headaches, as secondary to 
residuals of a compound depressed frontal skull fracture, 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 
4.124a, Diagnostic Code 8100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See 38 C.F.R.§ 3.159(b)(1).  
Such notice should be provided to a claimant before the 
initial unfavorable Agency of Original Jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  For claims pending before VA on or after May 30, 
2008, 38 C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).

VA provided the Veteran with letters dated May 2002 and 
August 2002 before the September 2003 rating decision that 
granted service connection for headaches. Additional letters 
were mailed in December 2003, November 2005, December 2006, 
and November 2008, before the April 2004 statement of the 
case, the June 2006 supplemental statement of the case, the 
June 2008 supplemental statement of the case, and the August 
2009 supplemental statement of the case, respectively, which 
satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. 
§ 3.159, because they informed the Veteran of what evidence 
was needed to establish his claim for service connection and 
a higher initial disability rating; what VA would do and had 
done; and what evidence he should provide.  The December 
2003, November 2005, and December 2006 letters also informed 
the Veteran that it was his responsibility to help VA obtain 
medical evidence or other non-government records necessary to 
support his claim.

During the pendency of this appeal, the Court issued a 
decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service-connection claim, including the degree 
of disability and the effective date of an award.  Also in 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering 38 U.S.C. § 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See also Hartman v. 
Nicholson, 483 F.3d 1311, 1314-1315 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112, 116-117 (2007).  Here, the RO 
granted service connection for the Veteran's headaches, as 
secondary to residuals of a compound depressed frontal skull 
fracture, in its September 2003 rating decision.  
Additionally, VA provided the Veteran with such notice in a 
December 2006 letter.  Consequently, no further notice 
pursuant to 38 U.S.C. § 5103(a) is required.  In addition, 
the Veteran has never alleged how any timing error prevented 
him from meaningfully participating in the adjudication of 
his claim.  As such, the Veteran has not established 
prejudicial error in the timing of VCAA notice.  See Shinseki 
v. Sanders / Simmons, 129 S. Ct. 1696 (2009).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  With respect 
to VA's duty to assist, the RO obtained, or made reasonable 
attempts to obtain, all relevant evidence identified by the 
Veteran regarding the issue addressed in this decision.  The 
Veteran's service treatment records, VA treatment records, 
and available private treatment records have been obtained.

Moreover, the Veteran was provided with VA examinations 
regarding his headaches, as secondary to residuals of a 
compound depressed frontal skull fracture, in June 2002, July 
2003, March 2006, April 2007, February 2008, and February 
2009.  Thus, the Board considers VA's duty to assist 
satisfied.  Accordingly, the Board finds that no further 
assistance to the Veteran in acquiring evidence is required 
by statute.  38 U.S.C.A. § 5103A.

Analysis

The record before the Board contains service treatment 
records and post-service medical records, which will be 
addressed as pertinent.  Dela Cruz v. Principi, 15 Vet. App. 
143, 148-49 (2001) (a discussion of all evidence by the Board 
is not required when the Board has supported its decision 
with thorough reasons and bases regarding the relevant 
evidence.)

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original or an increased rating remains in controversy 
when less than the maximum available benefit is awarded).  
Reasonable doubt as to the degree of disability will be 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
Veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Since the present appeal arises from an initial rating 
decision, which established service connection and assigned 
the initial disability rating, it is not the present level of 
disability which is of primary importance; the entire period 
is to be considered to ensure that consideration is given to 
the possibility of separate ratings for separate periods of 
time based on the facts found.  See Fenderson, supra.

Evaluation of a disability includes consideration of the 
Veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

Migraine headaches are rated under 38 C.F.R. § 4.124a, 
Diagnostic Code 8100.  A 50 percent disability rating applies 
where the Veteran has very frequent completely prostrating 
and prolonged attacks productive of severe economic 
inadaptability.  A 30 percent disability rating applies where 
the Veteran has characteristic prostrating attacks occurring 
on an average once a month over the last several months.  A 
10 percent disability rating applies where the Veteran has 
characteristic prostrating attacks averaging one in two 
months over the last several months.  A noncompensable rating 
applies where the Veteran has attacks less frequently than in 
the ratings stated above.

The Veteran contends in a November 2004 statement that he has 
headaches "all the time."  In a December 2005 statement, 
the Veteran stated that his head was hurting, and described 
that it "felt like pressure pulling from each side of my 
head."  The Veteran also stated that "I may not have a job 
much longer" because "I get confused [about]...how to get a 
job completed."  The Veteran's headaches were only one part 
of his condition; the Veteran also noted his seizures and 
loss of sense of smell, for which he is service-connected, 
and psychological and memory problems, for which he has not 
been rated.  In an August 2008 letter, the Veteran stated 
that he had headaches and other disabilities, and "for those 
reasons and others I cannot hold a job."  He noted that he 
had lost his former job, and was unable to obtain other 
employment.  In another August 2008 letter, the Veteran 
stated that his "head...hurts a lot more now."  The Veteran 
has also submitted multiple statements from his friends and 
colleagues to the effect that his headaches and memory have 
gotten worse; the Veteran's employer noted in a January 2005 
letter that the Veteran's memory "has worsened drastically" 
over the previous 2 years-since January 2003.

In June 2002, the Veteran was provided with his first VA 
examination.  The Veteran reported that he had been involved 
in a motor vehicle accident in service in 1975, and that he 
has had chronic recurrent headaches ever since.  The examiner 
diagnosed the Veteran with a seizure disorder, but did not 
diagnose headaches.

In July 2003, the Veteran was provided with a second VA 
examination.  The Veteran again reported that he has 
experienced recurrent headaches since his motor vehicle 
accident in service.  The examiner provided a positive nexus 
opinion.

In September 2003, the Veteran sought treatment from a VA 
clinician for an acute headache that had started that 
morning.

In September 2004, the Veteran told a VA clinician that he 
was having headaches due to sinus problems, but that sinus 
medication had alleviated his sinus symptoms, but not his 
headaches.

In November 2005, a private physician noted that the Veteran 
reported having many headaches (HA's), with a buzz in his 
head over the past 3 months.

In March 2006, the Veteran was provided with a third VA 
examination.  He reported having "terrible headaches," 
which he experienced as pain in the left side of his head in 
an arc across the top of his left ear, and a feeling of pins 
and needles in his neck.  The Veteran also described having 
headaches on the top of his head.  He stated that his 
headache was painful at a level of 9, where 1 is no pain and 
10 is the worst pain imaginable.  He stated that his 
headaches were usually painful at a level of 4.  He stated 
that his milder headaches began 10 to 15 years ago-which the 
examiner noted was after his 1975 accident-and that his 
severe headaches began 3 or 4 years ago.  The Veteran 
reported that his memory difficulties began 6 years ago.  The 
Veteran stated that his headaches had not caused him to miss 
any time at work, except for his doctors' appointments.  The 
examiner found that the Veteran had put forth poor effort on 
neurocognitive testing, which precluded an accurate 
assessment of his neurocognitive ability.

In September 2006, the Veteran told a VA clinician that he 
had left his job under a mutual agreement with his employer.  
The Veteran stated that he kept mixing things up at work, and 
could not get along with his 'hands'-presumably, the people 
he supervised.

In October 2006, the Veteran told a VA clinician that he had 
headaches daily.

In November 2006, a VA clinician told the Veteran that he 
could no longer drive.

In April 2007, the Veteran was provided with a fourth VA 
examination.  The Veteran reported that he had daily 
headaches which last a few hours, as well as incapacitating 
headaches that include sharp pains, photophobia and 
phonophobia, and require him to lay down, approximately once 
every 10 days.  The VA examiner found that the Veteran's 
incapacitating headache "sounds vascular [of or relating to 
the blood vessels] in nature," and that "the other [milder, 
daily] headache originates in and around the old surgery site 
[where he had his injury in service], and the headache 
responds to over-the-counter analgesics."

In February 2008, the Veteran was provided with a fifth VA 
examination.  The examiner reviewed the claims file.  The 
examiner noted that the Veteran had been in a second motor 
vehicle accident in 1980.  The examiner found that "since 
the natural history of traumatic head injury is improvement, 
including headache, the available evidence suggests that [the 
Veteran] has suffered headaches over the years that were 
related to the two head injuries but that more recently, the 
headaches have not been so prominent as to bring them to the 
attention of a physician, either a neurologist or his primary 
care provider."  (The Board notes that, as cited above, the 
Veteran did in fact bring his headaches to the attention of 
VA clinicians, outside of his VA examinations, in September 
2003, September 2004, November 2005, and October 2006.)  The 
VA examiner then noted that the Veteran had not mentioned 
headaches at his examinations between November 14, 2006 and 
January 15, 2008.  The VA examiner opined that "the severity 
and frequency of [the Veteran's] headache is currently low 
and of relatively little clinical significance."

In February 2009, the Veteran was provided with a sixth VA 
examination.  The examiner reviewed the claims file.  The 
Veteran reported that his headaches increased about 5 or 6 
years ago, when his seizure medications were changed.  The VA 
clinician found that the Veteran "has recurrent headaches 
that appear to be of mixed type, chronic musculo-skeletal or 
tension with intermittent vascular-migraine type of headache 
occurring once or twice per week."

Competent medical evidence includes statements from persons 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the VA and private clinicians are so 
qualified, their medical opinions constitute competent 
medical evidence.

With regard to the February 2008 VA examiner's opinion, the 
Board notes that a medical opinion based on an inaccurate 
factual premise has no probative value.  See generally Reonal 
v. Brown, 5 Vet. App. 458, 460 (1993).  Because the examiner 
relied on an incomplete review of the Veteran's post-service 
treatment record in forming his opinion of the severity and 
frequency of the Veteran's headaches, that opinion is 
entitled to only limited probative value.  The Board accords 
greater probative value to the Veteran's most recent VA 
examination, in which the examiner found that the Veteran has 
chronic musculo-skeletal or tension with intermittent 
vascular-migraine headaches once or twice per week.  See 
Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 
(Fed. Cir. 1999) (The Board can value one medical opinion 
over another, as long as a rational basis is given.)

The Board notes that the Veteran first described having 
incapacitating headaches of greater frequency than once a 
month (approximately once every 10 days) to a VA examiner in 
April 2007.  The Board also notes that the Veteran has faced 
severe economic inadaptability since at least September 2006, 
when he told a VA clinician that he and his employer had 
agreed to his dismissal; however, the Board declines to 
effectuate a higher rating as of that date, because the 
Veteran ascribed his unemployment to memory loss and 
difficultly getting along with others, not headaches, and his 
employer, in a January 2005 letter, also ascribed the 
Veteran's problems at work to his memory loss and his 
service-connected seizures, rather than his headaches.  
Therefore, the Board finds that the evidence of record is 
consistent with a rating of 50 percent disabling for the 
period commencing on April 18, 2007.

The evidence does not show that the Veteran had 
characteristic prostrating attacks averaging one in two 
months over last several months for the appellate period 
prior to April 18, 2007.  Although the Veteran stated prior 
to April 18, 2007, that he had daily headaches, neither he 
nor any clinician found that those daily headaches were 
equivalent to prostrating attacks.  Indeed, when the Veteran 
did describe a prostrating attack at his March 2006 VA 
examination, he stated that his headaches were usually only 
painful at a level of 4.  Therefore, a noncompensable rating 
is assigned for the period prior to April 18, 2007.


ORDER

For the appellate period prior to April 18, 2007, an initial 
compensable rating for headaches, as secondary to residuals 
of a compound depressed frontal skull fracture, is denied.

As of April 18, 2007, a disability rating of 50 percent, but 
no more, for headaches, as secondary to residuals of a 
compound depressed frontal skull fracture, is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.


REMAND

With regard to a claim for TDIU, the Board sees the RO has 
not developed or adjudicated this issue.  However, the Court 
recently held that a request for a TDIU, whether expressly 
raised by Veteran or reasonably raised by the record, is not 
a separate "claim" for benefits, but rather, can be part of 
a claim for increased compensation.  Rice v. Shinseki, 22 
Vet. App. 447, 453-54 (2009).  In other words, if the 
claimant or the evidence of record reasonably raises the 
question of whether the Veteran is unemployable due to a 
service-connected disability for which an increased rating is 
sought, then part and parcel with the increased rating claim 
is the issue whether a TDIU is warranted as a result of that 
disability.  Id.  In this case, the evidence of record 
reasonably raises the question of whether the Veteran is 
unemployable due to a combination of his service-connected 
disabilities, including his service-connected headaches.

In the present case, during the pendency of the appeal of his 
increased rating claim, the Veteran has submitted evidence 
that he is unemployable.  See, e.g., the Veteran's employer's 
January 2005 letter, in which he recounts the Veteran's 
decreased job performance due to his service-connected 
seizures and other conditions.  See also the Veteran's 
December 2005 statement, in which he noted that "I may not 
have a job much longer" because "I get confused [about]...how 
to get a job completed."  See also the Veteran's September 
2006 VA treatment record, in which he told a VA clinician 
that he had left his job under a mutual agreement with his 
employer.  See also the Veteran's August 2008 letter, in 
which he stated that he had headaches and other disabilities, 
and "for those reasons and others I cannot hold a job."  
The Veteran has not engaged in employment since at least 
September 2006.  Therefore, the Board finds the evidence of 
record has reasonably raised the issue of entitlement to a 
TDIU as an element of the increased rating claim on appeal.  
Since entitlement to a TDIU is part of the Veteran's 
increased rating claim, the proper remedy here is for the 
Board to remand, rather than refer, the TDIU issue to the AOJ 
for proper development and adjudication.

The AOJ should send the Veteran a Veterans Claims Assistance 
Act of 2000 (VCAA) notice letter for his TDIU claim.  This 
letter should notify the Veteran of any information or lay or 
medical evidence not previously provided that is necessary to 
substantiate the TDIU claim.  The notice should also indicate 
what information or evidence should be provided by the 
Veteran and what information or evidence VA will attempt to 
obtain on the Veteran's behalf.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159.  See also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).  In addition, this letter should be compliant with 
the case of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).  That is, the Veteran should be provided notice that 
advises him of the disability rating and effective date 
elements of a claim, keeping in mind that a TDIU claim is a 
type of claim for a higher disability rating.

Entitlement to TDIU may be assigned when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of his 
service-connected disabilities.  38 C.F.R. § 4.16(a).  If 
there is only one such disability, it must be rated at 60 
percent or more; if there are two or more disabilities, at 
least one disability must be rated at 40 percent or more, 
with sufficient additional disability to bring the combined 
rating to 70 percent or more.  Id.

The Veteran has the following service-connected disabilities:  
seizure disorder associated with residuals, compound 
depressed frontal skull fracture, rated as 60 percent 
disabling; headaches associated with residuals, compound 
depressed frontal skull fracture, rated as 50 percent 
disabling; residuals, compound depressed frontal skull 
fracture, rated as 10 percent disabling; loss of smell, 
associated with residuals, compound depressed frontal skull 
fracture, rated as 10 percent disabling; nasal fracture with 
residual septal deformity, rated as 10 percent disabling; and 
a scar, forehead, slight disfigurement, rated as 
noncompensable.  His combined service-connected disability 
rating is currently 90 percent.  See 38 C.F.R. § 4.25 
(combined ratings table).  Thus, he satisfies the threshold 
minimum percentage rating requirements of 38 C.F.R. § 4.16(a) 
for a TDIU.

On remand, the AOJ should provide the Veteran with an 
examination to determine whether he is unable to secure and 
follow a substantially gainful occupation by reason of his 
service-connected disabilities.  38 C.F.R. § 3.159(c)(4).  
The Board requests that the examiner distinguish, if 
possible, the impact of the Veteran's service-connected 
disabilities on his capacity to secure and follow a 
substantially gainful occupation from the impact of any non-
service-connected disabilities.

Presently, the most recent treatment records contained in the 
claims file are dated February 2009.  On remand, the AOJ 
should ask the Veteran to identify any health care providers 
who have treated him for his service-connected disabilities, 
and attempt to obtain relevant treatment records from 
February 2009 to the present.

Accordingly, the case is REMANDED for the following action:

1.  As to the issue of TDIU, send a VCAA 
notice letter notifying the Veteran of any 
information or lay or medical evidence not 
previously provided that is necessary to 
substantiate the TDIU claim on appeal.  
This notice must indicate what information 
or evidence the Veteran should provide, 
and of what information or evidence VA 
will attempt to obtain on his behalf.  See 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
3.159(b).  This letter should also comply 
with the Court case of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Specifically, this letter 
should advise him concerning the elements 
of a disability rating and an effective 
date.

2.  Ask the Veteran to identify all health 
care providers that have treated him for 
his service-connected disabilities, and 
attempt to obtain records from each health 
care provider he identifies that might 
have available records, if not already in 
the claims file.  In particular, obtain 
the records, if any, from February 2009 to 
the present.  If records are unavailable 
and future attempts to retrieve the 
records are futile, please have the health 
care provider so indicate.

3.  After completion of the above, the 
Veteran should be scheduled for an 
examination, by an appropriate 
specialist(s), to evaluate whether the 
Veteran is able to secure and follow a 
substantially gainful occupation as a 
result of his service-connected 
disabilities (seizure disorder associated 
with residuals, compound depressed frontal 
skull fracture; headaches associated with 
residuals, compound depressed frontal 
skull fracture; residuals, compound 
depressed frontal skull fracture; loss of 
smell, associated with residuals, compound 
depressed frontal skull fracture; nasal 
fracture with residual septal deformity; 
and a scar, forehead, slight 
disfigurement.)  The claims folder must be 
made available to and be thoroughly 
reviewed by the examiner(s) in connection 
with the examination(s).  The examiner(s) 
must indicate in the examination report(s) 
that the claims folder was reviewed.  
Following a review of the Veteran's 
medical records and history, the 
examiner(s) should discuss all relevant 
medical evidence and findings regarding 
the service-connected disabilities.  The 
examiner(s) should indicate whether the 
Veteran is unemployable due to his 
service-connected disabilities.  The 
examiner(s) should clearly state the 
rationale(s) for any opinion expressed.  
If any requested opinion cannot be given, 
the examiner(s) should state the reason(s) 
why.

4.  Upon completion of the above requested 
development and any additional development 
deemed appropriate, the AOJ should 
adjudicate the issue of entitlement to 
TDIU.  All applicable laws and regulations 
should be considered.   If the 
determination remains unfavorable to the 
appellant, he should be provided with a 
supplemental statement of the case that 
summarizes the pertinent evidence and 
fully cites the applicable legal 
provisions.  The Veteran should be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The Veteran need take no action unless otherwise 
notified; however, the Veteran is advised that failure to 
cooperate by reporting for examination without good cause may 
result in the denial of his claim.  38 C.F.R. § 3.655 (2009).

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


